Citation Nr: 1433189	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  07-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for chronic dislocation of the right shoulder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, prior to January 8, 2008.

2. Entitlement to a rating in excess of 30 percent for chronic dislocation of the right shoulder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, from March 1, 2008 through September 22, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial 30 percent rating for the Veteran's chronic dislocated right shoulder, effective October 27, 2005.  In July 2006, the Veteran filed a notice of disagreement with the assigned rating.  A statement of the case (SOC) was issued in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

In July 2010, the Board characterized the claim on appeal as one for higher initial rating (consistent with Fenderson v. West, 12 Veteran. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability), and expanded the appeal to include the matter of entitlement to a total disability rating based on individual unemployability (TDIU) due to the right shoulder disability (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development. 

In a September 2010 rating decision, the RO granted a temporary total disability rating, effective January 8, 2008 to March 1, 2008, based on surgical or other treatment necessitating convalescence. 

In March 2011, the Board remanded the claims on appeal to the RO, via the AMC, for additional development. 

In a June 2011 rating decision, the RO granted a temporary, total disability rating, effective September 23, 2010, based on a right total shoulder arthroplasty necessitating convalescence.  The RO then granted a schedular 100 percent disability rating from November 1, 2010. The RO subsequently returned the Veteran to the pre-surgical evaluation of 30 percent from November 1, 2011.

In an August 2012 rating decision, the AMC granted a 60 percent disability rating for chronic dislocation of the right shoulder and a total disability rating based on individual unemployability (TDIU) due to all service-connected disabilities, both effective November 1, 2011.

Given the RO's actions noted above, the Board has characterized the appeal as now encompassing the matters set forth on the title page, consistent with Fenderson, 12 Vet. App. at 126 and AB v. Brown, 6 Vet. App. 35, 38 (1993).  These matters have been characterized to exclude periods for which a temporary, total rating was in effect.

In March 2013, the Board denied an initial rating in excess of 30 percent for chronic dislocation of the right shoulder, to include on an extra-schedular basis, prior to January 8, 2008 and from March 1, 2008 through September 22, 2010 and in excess of 60 percent from November 1, 2011.  The Board remanded the issue of a total disability rating based on individual unemployability (TDIU) due to service-connected chronic dislocation of the right shoulder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), from October 27, 2005 through January 7, 2008, and from March 1, 2008 through September 22, 2010.   The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In January 2014, at the request of the appellant, the Court dismissed the appeal as to the matter of a rating in excess of 60 percent for the right shoulder effective November 1, 2011 but remanded the claims for ratings in excess of 30 percent prior to September 23, 2010 for compliance with the instructions in a Joint Motion for Partial Remand.  The issue of entitlement to a TDIU prior to September 23, 2010 remained in a remand status.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in March 2014, the Veteran granted a power-of-attorney in favor of the attorney cited above with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims. A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The Board's decision the matters of higher ratings for chronic dislocation of the right shoulder for periods prior to September 23, 2010 are set forth below. 

As a final preliminary matter, in May 2014, the Veteran's representative submitted additional evidence relevant to all remaining claims with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  However, in the March 2013 remand, the Board directed that the RO consider the issue of entitlement to a TDIU prior to September 23, 2010 in the first instance.  Because the AOJ must address the applicability of the provisions of 38 C.F.R. § 4.16(b), the Board refers the matter including new evidence received by the Board in May 2014, to the AOJ for action in compliance with the prior remand.  See 38 C.F.R. § 19.38 (2013).  The Veteran, as a matter of law, has the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  For the periods prior to January 8, 2008, and from March 1, 2008 to August 10, 2010, the Veteran's right shoulder disability manifested as limitation of motion of the right arm predominantly midway between the side and the shoulder level with constant pain, interrupted sleep, an inability to lift, pull, or push heavy objects, and difficulty with daily activities such as donning a shirt or washing hair that required arm motion above the shoulder or behind the back; there was no evidence of ankylosis; no recurrent dislocation; no malunion, fibrous union, nonunion, or loss of the head of the humerus; and no impairment of the clavicle or scapula.

3.  From August 11, 2010 to September 22, 2010, the Veteran's right shoulder disability manifested as limitation of motion of the right arm to approximately 25 degrees from the side with constant pain, interrupted sleep, an inability to lift, pull, or push heavy objects, and difficulty with daily activities such as donning a shirt or washing hair that required arm motion above the shoulder or behind the back; there was no evidence of ankylosis; no recurrent dislocation; no malunion, fibrous union, nonunion, or loss of the head of the humerus; and no impairment of the clavicle or scapula.
 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for chronic dislocation of the right shoulder, prior to January 8, 2008, and from March 1, 2008 to August 10, 2010, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013). 

2.  The criteria for 40 percent but no higher rating for chronic dislocation of the right shoulder, from August 11, 2010 through September 22, 2010, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A March 2006 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  A separate May 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  

After the RO's award of service connection, and the Veteran's disagreement with the initial rating assigned, the SOC set forth the criteria for higher ratings for the right shoulder disability (the timing and form of which suffices, in part, for Dingness/Hartman).  Although no notice letter specific to the claim for higher rating has been issued, on these facts, the absence of such notice does not prejudice the Veteran.  As noted, pertinent notice applicable to all claims has been provided.   Hence, there is no prejudice under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence relevant to the period prior to September 23, 2010 associated with the claims file consists of service, VA and private treatment records, a May 2014 rehabilitation consultant's assessment, and the results of VA examinations in June 2007 and August 2010.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board finds that no additional RO action prior to appellate consideration is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II. Rating Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 U.S.C.A. § 4.20.  However, evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  38 C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical element is whether the symptomatology for any one of multiple conditions is duplicative or overlapping with the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As the treatment and examination records show compensable limitation of motion, other provisions involving noncomplensable limitations of motion are not applicable in this case.  

Limitation of motion of the arm is evaluated under Diagnostic Code 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As service medical examination records show that the Veteran is right-handed, his chronic dislocation of the right shoulder affects his major extremity, and will be evaluated accordingly.

Under Diagnostic Code 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The history of the Veteran's disability includes recurrent right shoulder dislocations.  Impairment of the humerus with recurrent dislocation of the scapulohumeral joint warrant a 20 percent rating for infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating for frequent episodes and guarding of all movement.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Other features of this diagnostic code including loss of humeral head, nonunion, fibrous union, or malunion with deformity are not shown in the lay or clinical evidence during the period of time of this appeal and are not applicable in this case.  Likewise, impairment of the clavicle or scapula including dislocations, malunion, and nonunion are not indicated in the lay or medical records.  In any event, none of these diagnostic codes would provide higher schedular ratings.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The parties to the Joint Motion for Partial Remand suggested the applicability of Diagnostic Codes 5051 and 5200 pertaining to the shoulder, directly or by analogy.  These diagnostic codes are also not applicable in this case for reasons provided below.   

III.  Evidence 

In an August 1967 enlistment physical examination and a March 1968 outpatient encounter, the Veteran reported that he injured his right shoulder playing football two years prior to service.  The military examiner in August1967 noted no current abnormalities, but the Veteran sought treatment for right shoulder pain and recurrent dislocations in March 1968 and again in January 1970. On both occasions, there was no limitation of motion or muscle atrophy.  X-rays were normal, and the Veteran successfully completed his service in an engineering unit with no long term restrictions of duty.   The Veteran denied experiencing a painful or "trick" shoulder, and an examiner noted no abnormalities on a September 1970 discharge examination report.  However, a VA examiner in August 1971 noted that the Veteran continued to experience constant right shoulder pain and occasional dislocations that he resets himself.  The Veteran underwent a surgical fixation procedure.  The Veteran reported that he was working as a freight manager at an Army post.  

In February 1997, a private orthopedic physician noted that the Veteran sought treatment with him for the first time with complaints of right shoulder pain at work while lifting and pushing objects as a heavy vehicle mechanic.  The Veteran reported his history of dislocations prior to the 1971 surgery but none since then.  Range of motion was less than normal, and X-rays showed osteoarthritis.  In a March 1997 letter, a private orthopedic physician noted that the Veteran had a degenerative condition of the right shoulder with a poor prognosis.  He recommended restriction of duty to avoid lifting more than 24 pounds or pushing or pulling objects over 50 pounds.  In May 1997, the Veterans federal employer changed his duties from heavy vehicle mechanic to administrative duties at the same pay grade.  The new duties included receiving and issuing work orders, answering the telephone, taking messages, directing visitors, refueling and operating vehicles.  In July 1997, the physician noted that the Veteran had undergone anterior shoulder release surgery and was prescribed a course of physical therapy with continued limitations of lifting and pushing objects at work.  In a January 2007 statement, the Veteran noted, "In consequence of the deterioration of my shoulder, the doctor stated that I would be unable to work as a heavy equipment mechanic any longer. Therefore, I was forced into retirement in 1998."  

However, in April 2002, the Veteran was successful in an equal opportunity complaint and received a reinstatement in a position as a small engine worker with retroactive benefits to the date of his retirement.  

In an October 2005 letter, another private orthopedic physician noted that the Veteran's severe osteoarthric changes in his right shoulder were a direct result of instability and dislocations during service.  The RO received the Veteran's claim for service connection in January 2006.  

In June 2006, a VA physician noted the Veteran reports of recurrent right shoulder dislocations and pain in service and the surgeries in 1971 and 1997.  He complained of stiffness and periodic instability with lifting activities but denied flare ups, locking, swelling, heat and redness.  He reported it had affected his occupation prior to retirement and that it affected activities of daily living for increased pain putting on shirts, drying off, and washing hair.  On examination, right shoulder flexion was 80 degrees, extension 10 degrees, abduction 60 degrees, adduction 30 degrees, internal rotation 20 degrees, and external rotation 30 degrees.  All ranges of motion had pain at the end of the range of motion, except for adduction.  Following repetitive use, the right shoulder abduction decreased to 55 degrees.  Shoulder X-rays revealed orthopedic screws securing an old glenoid injury, some ring osteophytes, and degenerative changes.  The examiner diagnosed right shoulder osteoarthritis and repetitive right shoulder dislocations per military record and concurred with the earlier opinion that the current shoulder arthritis was caused by repetitive dislocations during service. 

In December 2006, the private orthopedic physician noted the Veteran's report of continued pain and measured right shoulder range of motion as 70 degrees flexion, 70 degrees abduction, and 10 degrees internal and external rotation.  The physician advised that the Veteran could no longer perform manual labor and should consider a total shoulder replacement. 

In his January 2007 letter, the Veteran reported that he was unable to lift or push anything without severe pain and that he experienced "sleepless nights" despite medication.   

In a May 2007 VA medical record, the Veteran reported that he was unable to do anything with his shoulder any longer and had constant pain that interfered with sleep.  The Veteran reported that he was able to work from 2002 to 2005 in small engine repair but again retired because of the right shoulder disability.  The examiner initially measured 20 degrees flexion and 10 degrees abduction.  Following active range of motion testing, the examiner measured 30 degrees flexion and 15 degrees abduction, and following intraarticular injection of lidocaine and Kenalog, the examiner measured 45 degrees flexion and 30-40 degrees of abduction.  

The Veteran underwent another VA examination in June 2007.  A VA physician noted a review of the claims file and the Veteran's reports of daily pain, loss of sleep, and inability to perform overhead activity and daily activities with his right arm because of pain. On examination, the physician measured 45 degrees flexion, 45 degrees abduction zero external rotation, and 90 degrees internal rotation.  All ranges of motion were painful, but not additionally functionally limited following repetitive use.  The shoulder was stable, and supraspinatus strength was normal.

A March 1, 2008 VA medical record indicates that the Veteran received an arthroscopic debridement of the shoulder on January 8, 2008.  He initially had no motion from fixed positions of 30 degrees flexion and 60 degrees abduction, but in March 2008, his VA physician noted improvement and measured 45 degrees flexion, 45 degrees abduction and 20 degrees external rotation.  The attending physician noted that the Veteran would still likely require a total shoulder arthroplasty.  The Veteran was referred to another VA orthopedic surgeon who performed a preliminary evaluation and noted that the arm nerves were all intact.

The Veteran was followed by his VA primary care and orthopedic physicians for the next two years.  Initially, he used prescription medication for pain relief. In November 2008, he reported flare-up pain with activity but no pain on other occasions.  After this date, only over-the-counted medication was listed in the primary care records. In January 2010, the orthopedic physician noted the Veteran's report that his discomfort was "gradually and insidiously worsening at times," but that he did not wish to proceed with the total shoulder arthroplasty.  

In July 2010, the Board remanded the claim for increased ratings to obtain information from the Veteran regarding his inability to work and another VA examination of the right shoulder to include a review of the claims file, a clinical assessment of the shoulder, and an opinion on its impairment of the Veteran's capacity for gainful employment. 

The Veteran received another VA examination in August 2010.  The examiner did not review the claims file but accurately summarized the pre-service, in-service, and post-service history including the two surgeries.  The Veteran reported daily pain that interfered with sleep and the use of over-the-counter pain medication.  The Veteran reported that he had not worked since 2005 because he was unable to carry out heavy mechanical work.  He also reported that he was unable to perform certain household chores such as hanging a picture.  He denied any flare-up episodes or use of a brace or support device.  The examiner measure 45 degrees flexion, 30 degrees abduction, zero degrees external rotation, and 90 degrees internal rotation. The examiner found shoulder motion to be accompanied by end of range pain, but not additionally limited following repetitive use.  Impingement testing was positive at 30 degrees.  The examiner found the shoulder to be grossly stable and supraspinatus strength to be basically normal.  He did not provide an opinion on whether the disability precluded all forms of substantially gainful employment as requested by the Board.  

In early September 2010, a private orthopedic surgeon examined the Veteran for possible shoulder arthroplasty.  The surgeon measured range of motion as 170 degrees flexion, 20 degrees abduction, zero degrees external rotation, and 10 degrees internal rotation.  The Veteran could not place his hands behind is back but had intact supraspinatus movement and good grip strength.  The Veteran underwent total right shoulder arthroplasty on September 23, 2010.   Since this date, the Veteran has been assigned a total temporary rating for convalescence until November 1, 2011, and thereafter a 60 percent schedular rating with a total rating based on individual unemployability.  

In March 2011, the Board noted that new evidence of the September 2010 surgery had been received and suggested a change in the disability.  The Board also noted that the August 2010 examiner did not review the claims file and did not provide an opinion on the impact of the right shoulder on the Veteran's capacity for substantially gainful employment.   As the ratings effective on September 23, 2010 and thereafter are not on appeal, the Board will not further address the lay and clinical evidence relevant to the level of severity of the disability after that date.  

In May 2014, a private vocational consultant provided a review of the claims file and an assessment of the Veteran's occupational capacity.  Although she cited lay and medical evidence both before and after the September 23, 2010 total shoulder arthroplasty, she made no clear assessment of the functionality of the right shoulder prior to that date other than to note that the Veteran stopped working in 2005 as a heavy vehicle and light engine mechanic and truck driver.  
 
IV.  Analysis

As for the lay assertions of record, the Board notes that the Veteran is competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  His reports of pain, use of medication, interrupted sleep, and inability to lift or push heavy objects or perform overhead functions at home or in his former occupation as a mechanic are credible as they were consistently reported and accepted by his clinicians and examiners as consistent with their observations and imaging studies and not exaggerated or imaginary.  To the extent that his statement to a clinician in May 2007 that he could do nothing with his right shoulder implied the loss of use of his entire right arm, the Board finds this not credible as it is inconsistent with the clinical notes and his other functional capacity reports before and after this clinical encounter.  As a layperson without appropriate medical training and expertise to competently render the medical findings needed to support a higher rating, his assertions would not be considered more persuasive than the findings of a qualified medical professional-here the VA and private physicians and examiners.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

The Board must address certain issues raised by the Veteran's representatives and the parties to the Joint Motion for Remand.  

In the June 2010 appellant's brief, the Veteran's representative argued that given the Veteran's limitation of motion due to pain he should be considered as if the Veteran had no motion, as the Veteran has reported pain associated with his range of motion.  However, experiencing pain throughout the range of motion does not warrant a maximum disability rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

In the June 2010 appellant's brief, the Veteran's representative also argued that the shoulder should be considered analogous to a knee disorder, as the appellant has claimed loss of motion and instability, warranting separate disability ratings.  There is no authority for extending the principles espoused.  Moreover, the Board finds that the Veteran did not have instability during the period covered by this appeal. The June 2007 VA examiner found the shoulder to be stable. The August 2010 VA examiner found the shoulder to be grossly stable. VA medical records also included similar findings.  For example, in April 2005, the VA medical provider found no upper joint subluxation or laxity.  Further, the Board finds that the provisions of Diagnostic Code 5202 regarding recurrent dislocations are not applicable as there is no lay or medical evidence of dislocations since the Veteran's first surgery in 1971.  

In the Joint Motion for Partial Remand, the parties noted that the Board must address the applicability of Diagnostic Code 5051 and by analogy Diagnostic Codes 5200 and 5203.   The parties noted that Diagnostic Code 5051 provides that intermediate degrees of weakness, pain, or limitation of motion of a prosthetic shoulder should be rated by analogy to Diagnostic Codes 5200 and 5203, citing four examinations prior to the placement of the prosthesis.  The parties also cited page 16 of the Board's March 2013 decision for the conclusion that there was no evidence of scapulohumeral articulation and that this was closely related to the Veteran's measured limitation of motion.  

The Board finds, however, that the stated points are based on inaccurate reading of the applicable diagnostic codes and the Board's decision.  

First, the plain language of Diagnostic Code 5051 clearly applies to evaluations of prosthetic replacement of the shoulder joint.  The citations for measurements of limitation of motion prior to the prosthesis placement are irrelevant.  Moreover, suggesting that Diagnostic Code 5051 is applicable prior to a prosthetic replacement would make the provisions of Diagnostic Codes 5200 through 5203 redundant and meaningless in addition to a direct contradiction in terms.  Second, the plain language of Diagnostic Code 5200 addresses ankylosis of the scapulohumeral articulation.  A careful reading of the Board's decision reveals that the Board addressed the absence of evidence of anklyosis of the scapulohumeral articulation as the reason why Diagnostic Code 5200 was inapplicable.  Citing measured, albeit limited, range of motion as "closely analogous" to a diagnostic code addressing anklyosis is a contradiction in terms and erroneous on its face.

The Board finds that Diagnostic Code 5201 for limitation of motion of the arm is most appropriate in this case.  Application of any other diagnostic codes associated with the shoulder on an analogous basis is not appropriate because the disability is not an "unlisted condition."  Moreover, other diagnostic codes are applicable to disability features that are not present in this case during the period covered by the appeal.  Specifically, prosthesis was not in place during this time so Diagnostic Code 5051 is not applicable.  Ankylosis of the joint was not observed so Diagnostic Code 5200 is not applicable.  Instability, recurrent dislocation, malunion, nonunion with or without loose joint movement were not observed and in any event would not provide a higher rating so Diagnostic Codes 5202 and 5203 are not applicable or advantageous to the Veteran.  Diagnostic Code 5003 for arthritis is not applicable because there is compensable limitation of motion providing higher scheduler ratings.  Finally, the VA examiner in March 2008 noted no impairment of the right upper extremity nerve system, so diagnostic codes addressing complete or partial paralysis are not applicable. 

The parties directed the Board to address the applicability of  38 C.F.R. § 4.7, and 4.10 to the clinical evidence of the level of disability from October 27, 2005 to January 8, 2008, and the Board will so below. 

During the time period from October 27, 2005 to January 8, 2008, the Veteran's right shoulder disability was manifested by constant pain, limitation of motion of the arm, interrupted sleep, and inability to lift, pull, or push heavy objects and difficulty with daily activities such as donning a shirt, washing hair, or hanging a picture that required arm motion above the shoulder or behind the back.  The Veteran used prescription medication for pain.  In two examinations in 2006, flexion and abduction was measured in the range of 55 to 80 degrees, well above the 25 degree level and within the midway range specified for a 30 percent rating.  On one occasion on May 17, 2007, a VA orthopedic physician initially measured 20 degrees flexion and 10 degrees abduction with measurements of 20 and 15 degrees after repetitive motion and 45 and 40 degrees after an injection.  The physician did not note any report by the Veteran of an unusual event, exertion, traumatic injury, or flare-up that could explain the dramatic reduction in the range.  The physician did not note a report by the Veteran of an inability to perform other daily activities.  Approximately two weeks later on June 1, 2007, another VA physician noted 45 degrees flexion and abduction.  The Board will not consider the impact of the injections and repetitive motion noted on the May 17 clinical encounter, but in view of the entire history during this period, the measurements on this occasion are outliers and not representative of a sustained additional loss of function.  

Notwithstanding this single examination, the trend over the entire period is gradual deterioration of the range but remains well within the range requirement for a 30 percent rating and does not "more nearly approximate" the range for a higher rating.  Although all examiners specifically found that although ranges of motion were painful, two examiners noted that the Veteran was either not additionally limited or additionally limited by 5 degrees following repetitive use.  

The second period of time at issue is from March 1, 2008 thorough October 22, 2010 which is after recovery from an arthroscopic debridement of the joint to the placement of prosthesis.  Following the convalescence, a VA physician again measured 45 degrees flexion and abduction.  The Veteran changed from prescription to over the counter pain medication in November 2008 and subsequent outpatient encounters over the next two years showed no unusual events, injuries, exertion or flare-ups.  The Veteran reported that he subjectively considered the disability to be gradually and insidiously worsening and he continued to report an inability to lift, push, or pull heavy objects or perform overhead activities such as handing a picture.  Therefore, the range of motion is best evaluated as stable and well within the range appropriate for a 30 percent rating.  

However, starting with the VA examination on August 11, 2010, two examinations documented measurements approaching or within the range for a 40 percent rating.  Specifically, in August 2010, range of abduction was measured 30 degrees and one month later as 20 degrees.  This trend apparently contributed to the decision to undergo the total arthroplasty.  In consideration of the entire history of record during this period of time, invoking the provisions of 38 C.F.R. § 4.7, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the range of motion is best represented by a 40 percent rating for range of abduction near or less than 25 degrees from the side from August 11, 2010 to September 22, 2010.  A higher schedular rating is not available.  

The Board considered the evaluation of the vocational consultant, but as applicable to these two periods of the appeal, the consultant's observations are redundant in that she reports only that the Veteran could not lift, push, or pull heavy objects that precluded his work as a mechanic.  This was substantiated in the earlier lay and medical evidence and is consistent with the measured limitation and pain on motion.  

Additionally, the Board finds that there is no showing that the Veteran's chronic dislocation of the right shoulder have reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.' Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  For the periods prior to January 8, 2008 and from March 1, 2008 through September 22, 2010, the rating schedule fully contemplates the described symptomatology, and there is no medical indication or argument that the applicable criteria are inadequate to rate it.  During the first period and much of the second period, a higher rating is available for additional limitation of motion.  During the last two months of the second period, the Board granted a 40 percent rating as the limitations of abduction approached and entered the required range.  Notably, there was no lay or medical evidence of unusual events, injuries, flare-ups, or additionally limiting activities.  Although the Veteran reported right hand weakness, a VA physician found no abnormalities in the nervous system of the arm and none of the examiners noted muscle atrophy.

The Board acknowledges that the Veteran reported two symptoms not considered in the criteria: pain causing interrupted sleep and drowsiness caused by prescription medication for pain.  However, there is no lay or medical evidence that these symptoms imposed functional loss not otherwise recognized by the limitation of motion.  For example, the Veteran did not report loss of concentration, inability to handle his affairs, or drive an automobile as would be evident if the sleeplessness or drowsiness impaired function.  Moreover, the Veteran's functional loss due to pain is contemplated in each assigned rating because his limitations are caused by pain on motion.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In a brief to the Court which is now a part of the record, the Veteran's current representative noted that the Board acknowledged that the Veteran was unemployable because of his right shoulder.  This is incorrect.  The Board acknowledges only that, for the periods in question, the Veteran could no longer perform the heavy lifting duties of his former occupation as a mechanic.  However, such is not inconsistent with the applicable schedular rating criteria.  The Board is also mindful of the Court's holding in Brambly v Principi, 17 Vet App. 20 (2003) that it is inconsistent to find no marked interference with employment while remanding the issue of unemployability for further development.  Here, however, the Board finds that referral of the matter of a higher extra-schedular rating is not warranted because the rating criteria adequately contemplates the Veteran's observed loss of function and the issue of unemployability in all substantially gainful occupations is outside the bounds of the Thun criteria.  

For all the foregoing reasons, the Board finds that the Veteran has been assigned the maximum schedular rating available for the right shoulder for each time period under consideration, and that there is no circumstance under which any higher rating, to include on an extra-schedular basis, is warranted.  The Board has resolved reasonable doubt in the Veteran's favor in awarding a 40 percent rating for the period from August 11, 2010 through September 22, 2010, but finds that the preponderance of the evidence is against assignment of any higher rating for the right shoulder disability at any point prior to September 23, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 30 percent for chronic dislocation of the right shoulder, prior to January 8, 2008, and from March 1, 2008 through August 10, 2010, is denied. 

A 40 percent but no higher rating for chronic dislocation of the right shoulder, from August 11, 2010 through September 22, 2010, is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


